        Case 4:21-cv-00053-RGE-CFB Document 4 Filed 04/19/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                     IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                 (CENTRAL DIVISION)


CIERRA DUNN, VERCHON DEBROSSARD,
MICHAEL KLINGENBERG, MAKENZIE
MOLER, and JAQUAN PATTON, individually
                                                        Case No. 4:21-cv-00053
and on behalf of all other similarly situated,

Plaintiffs,
                                                        SCHEDULING ORDER AND
vs.                                                         DISCOVERY PLAN

JOHN DOE 1 – 60, TRUDY PAULSON, TYLER
MOFFATT, JACOB HEDLUND, KYLE
GRUVER, NICHOLAS VALENTINE, DEB
VANVELZEN, JEREMY SPRAGUE, CLARK
ALLEN, ERNESTO ESCOBAR HERNANDEZ,
CHAD NICOLINO, JEFFREY GEORGE,
BRADLEY YOUNGBLUT, SHAWNA ISAAC,
JAKE FORRESTER, KIRK BAGBY, DANIEL
BLOM, DANA WINGERT, and CITY OF DES
MOINES,

Defendants.

        COUNSEL have conferred and submit the following case information and proposed dates
for case management:
1.      Did the parties both (a) enter into an agreement at the Rule 26(f) conference resolving all
issues related to initial disclosures, and (b) discuss the preservation, disclosure and discovery of
electronically stored information? _X_ Yes __ No
If any party objected at the Rule 26(f) conference to making or to the timing of the initial
disclosures, then the objecting party must, within 14 days after this order and plan has
been filed, serve and filed a document in which the objections are set forth with
particularity. If the parties have agreed to a deadline for making the initial disclosures, state the
date by which the initial disclosures will be made.

2.      Deadline for motions to add parties: June 21, 2021

3.      Deadline for motions to amend pleadings: June 21, 2021

4.      Expert witnesses disclosed by:
        a.     Plaintiff: August 4, 2021
        b.     Defendant: October 4, 2021
        c.     Plaintiff Rebuttal: November 4, 2021


                                                 1
      Case 4:21-cv-00053-RGE-CFB Document 4 Filed 04/19/21 Page 2 of 4




5.    Deadline for completion of discovery: January 4, 2022

6.    Dispositive motions deadline (at least 150 days before Trial Ready Date): Feb. 4, 2022

7.    Trial Ready Date (at least 150 days after Dispositive Motions Date): September 26, 2022

8.    Has a jury demand been filed? _X_ Yes ___ No

9.    Estimate length of trial: Ten (10) days

10.   Settlement conference (choose one of the following):

      a. ___ A court-sponsored settlement conference should be set by the court at this time
         for a date after:

      or

      b. _X_ A court-sponsored settlement conference is not necessary at this time.

11.   Should the court order a court-sponsored scheduling and planning conference pursuant to
      Fed. R. Civ. P. 16(b) and 26(f)?

             _X_ Yes       ____ No

12.   Do the parties unanimously consent to trial, disposition and judgment by a U.S.
      Magistrate Judge, with appeal to the Eighth Circuit Court of Appeals? 28 U.S.C. §636(c)

             ___ Yes      _X_ No

/s/Gina Messamer                                    /s/John O. Haraldson
Gina Messamer AT0011823                             John O. Haraldson AT0003231
2910 Grand Avenue                                   Assistant City Attorney
Des Moines, IA 50312                                City Hall, 400 Robert D. Ray Dr.
Telephone: (515)284-5737                            Des Moines, IA 50309-1891
Facsimile: (515)284-1704                            Telephone: (515) 283-4547
Email: Gmessamer@parishlaw.com                      Facsimile: (515) 237-1748
ATTORNEY FOR PLAINTIFF                              E-mail: joharaldson@dmgov.org

                                                     /s/Gregory R. Brown
                                                    Gregory R. Brown AT0001223
                                                    Duncan, Green, Brown & Langeness, P.C.
                                                    400 Locust Street, Suite 380
                                                    Des Moines, Iowa 50309-2331
                                                    Telephone: (515) 288-6440
                                                    Facsimile:(515)288-6448
                                                    E-Mail: gbrown@duncangreenlaw.com


                                                2
      Case 4:21-cv-00053-RGE-CFB Document 4 Filed 04/19/21 Page 3 of 4




                                                   ATTORNEYS FOR ALL DEFENDANTS
                                                   EXCEPT TYLER MOFFATT and
                                                   JAKE FORRESTER

                                                   /s/Michael C. Richards
                                                   Michael C. Richards AT0010828
                                                   /s/Katie Anderegg
                                                   Katie Anderegg AT0013357
                                                   215 10th Street, Suite 1300
                                                   Des Moines, Iowa 50309
                                                   Telephone: (515)288-2500
                                                   Facsimile: (515)243-0654
                                                   Email: MikeRichards@davisbrownlaw.com
                                                        KatieAnderegg@davisbrownlaw.com
                                                   ATTORNEYS FOR DEFENDANTS
                                                   TYLER MOFFATT and JAKE
                                                   FORRESTER


                                   JUDGE'S REVISIONS

      The deadline in Paragraph ___ is changed to _____________________
      The deadline in Paragraph ___ is changed to _____________________
      The deadline in Paragraph ___ is changed to _____________________

IT IS ORDERED that this proposed Scheduling Order and Discovery Plan

      __ is approved and adopted by this court.

      __ is not approved and adopted by this court.


IT IS FURTHER ORDERED that a scheduling and planning conference:

      __     will not be scheduled at this time.

      __     will be held in the chambers of Judge ____________________ at the U.S.
             Courthouse in ___________________, Iowa on the ______ day of
             _______________________, at _______ o'clock __ a.m. __ p.m.


      __     will be held by telephone conference, initiated by the court on the ___ day
             Of ______________________ at __________ o'clock __ a.m. ___ p.m.




                                               3
      Case 4:21-cv-00053-RGE-CFB Document 4 Filed 04/19/21 Page 4 of 4




DATED this ____ day of _______________________, ______.


                             __________________________________
                             MAGISTRATE JUDGE
                             UNITED STATES DISTRICT COURT


                                ORDER OF REFERENCE

       IT IS HEREBY ORDERED that this case is referred to a U.S. Magistrate Judge for
the conduct of all further proceedings and the entry of judgment in accordance with 28 U.S.C.
§636(c) and the consent of the parties.

DATED this          day of                               ,               .


                                                             UNITED STATES DISTRICT
                                                             JUDGE




                                              4
